Case: 22-1305    Document: 33     Page: 1   Filed: 06/14/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                KATHY LYNN CARTER,
                     Petitioner

                             v.

             DEPARTMENT OF DEFENSE,
                      Respondent
                ______________________

                        2022-1305
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-21-0485-I-1.
                 ______________________

                  Decided: June 14, 2022
                  ______________________

    KATHY L. CARTER, Brandywine, MD, pro se.

     ERIC JOHN SINGLEY, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by BRIAN M.
 BOYNTON, PATRICIA M. MCCARTHY, FRANKLIN E. WHITE, JR.
                   ______________________

    Before MOORE, Chief Judge, DYK and CHEN, Circuit
                        Judges.
Case: 22-1305    Document: 33      Page: 2     Filed: 06/14/2022




 2                                           CARTER   v. DEFENSE



 PER CURIAM.
     Petitioner Kathy Lynn Carter appeals a decision by the
 Merit Systems Protection Board affirming the Department
 of Defense’s (Defense) decision removing her from federal
 service for unauthorized absences and failure to follow in-
 structions by refusing to perform telework during the novel
 coronavirus pandemic. Carter v. Dep’t of Def., No. DC-
 0752-21-0485-I-1, 2021 WL 5080549 (M.S.P.B. Oct. 28,
 2021) (Board Decision) (Appx. 5–31). 1 Ms. Carter requests
 reversal and reinstatement or adjustment of her retire-
 ment date. 2 Pet. Br. at 16. Because we conclude that the
 Board’s decision is supported by substantial evidence and
 is not arbitrary, capricious, an abuse of discretion, or con-
 trary to law, we affirm.
                        BACKGROUND
     Before her removal, Ms. Carter was an Acquisition and
 Financial Support Specialist with Defense’s Office of Net
 Assessment (ONA). Appx. 5; Appx. 250. In March 2020
 and in response to the novel coronavirus pandemic, Ms.
 Carter was authorized for “Weather and Safety Leave.”
 Appx. 214–15. Keith Walters, chief of staff for ONA, sub-
 sequently informed her that she could not remain on leave
 throughout the pandemic and arranged for her to tele-
 work—i.e., provided a laptop, network-access, a detailed
 outline of her duties and responsibilities, and necessary



     1    “Appx.” citations herein refer to the appendix filed
 concurrently with Petitioner’s brief. Additionally, because
 the reported version of the Board’s decision is not pagi-
 nated, citations are to the version of the Board decision in-
 cluded in the appendix—e.g., Board Decision at 1 can be
 found at Appx. 5.
     2    Prior to her removal, Ms. Carter submitted a re-
 quest to retire, which Defense granted, and she retired ef-
 fective June 3, 2021. Appx. 250.
Case: 22-1305     Document: 33     Page: 3    Filed: 06/14/2022




 CARTER   v. DEFENSE                                         3



 teleworking resources and training. Appx. 78–93; Appx.
 215. Ms. Carter, however, did not respond to Mr. Walters
 nor otherwise attempt to telework. Appx. 215.
     On December 8, 2020, Mr. Walters notified her that she
 needed to complete required telework training no later
 than December 15, 2020, explained that she was required
 to begin teleworking on January 4, 2021, and stated that
 she was permitted to take some of her “197 hours of
 use/lose leave” but was not authorized to take administra-
 tive leave. Appx. 94. Ms. Carter responded to Mr. Walters
 the same day, stating:
     Please stop asking about telework. Talk with Col
     Regan (prior chief of staff), my supervisor and you,
     I am no longer interest in telework agreement. Do
     not schedule annual leave. I am already on
     weather and safety leave.
 Appx. 207. The next day, Mr. Walters issued a written
 memorandum notifying her that, effective January 4, 2021,
 she would not be authorized for Weather and Safety Leave,
 and would be required to report for duty via telework on
 that date pursuant to Defense’s continuity of operations
 plan. Appx. 119. The memorandum again instructed her
 to complete the required telework training and informed
 her that failure to follow the procedures outlined in the no-
 tice would result in disciplinary action up to and including
 removal. 3 Appx. 119–20.
     Ms. Carter did not complete the required training or
 begin telework in accordance with Mr. Walters’s memoran-
 dum email instructions. Appx. 204; Appx. 216. Conse-
 quently, Mr. Walters informed her on January 12, 2021,


     3   To the extent that Ms. Carter contends that she did
 not have prior notification of potential removal, see Pet. Br.
 at 10, the Walters memorandum provided such notice, see
 Appx. 119–20.
Case: 22-1305    Document: 33     Page: 4     Filed: 06/14/2022




 4                                          CARTER   v. DEFENSE



 that she was absent without leave (AWOL), retroactive as
 of January 4, 2021, the date upon which she was to begin
 teleworking. 4 Appx. 204. Since Ms. Carter did not report
 for duty until February 4, 2021, her records reflected her
 AWOL status from January 4 through February 3, 2021.
 See Appx. 225; see also Appx. 105.
     On April 7, 2021, Defense issued a “Notice of Proposed
 Removal” based on: (1) AWOL charges, with 21 supporting
 specifications corresponding to each day she did not report
 for telework duty, and (2) failure to follow instruction
 charges, with 23 supporting specifications corresponding to
 instructions to request approval for leave and to complete
 required telework training. Appx. 214; Appx. 216–20. Ms.
 Carter provided a written response on April 15, 2021,
 Appx. 103–05, and Defense issued a final decision on May
 21, 2021, 5 ordering her removal effective June 4, 2021,
 Appx. 223. Ms. Carter retired instead. Appx. 250.
     On June 21, 2021, Ms. Carter appealed her removal to
 the Board. Board Decision at 1. On October 28, 2021, an
 administrative judge issued an initial decision on her ap-
 peal, which became the Board’s final decision when she did
 not petition for Board review within 35 days. See 5 C.F.R.
 § 1201.113; Board Decision at 20. The Board found that
 Defense proved all of the charged misconduct by a prepon-
 derance of the evidence. Id. at 6–15. The Board rejected
 Ms. Carter’s argument that Defense had no authority to
 compel her to telework, noting that Defense’s written poli-
 cies provided the necessary authorization. Id. at 16. The
 Board also rejected Ms. Carter’s assertion that she did not


     4   To the extent that Ms. Carter contends that she
 was unaware that her AWOL status would be recorded, see
 Pet. Br. at 10, the record evidence indicates otherwise, see
 Appx. 204.
     5   Defense subsequently amended its decision on May
 24, 2021. Appx. 243.
Case: 22-1305     Document: 33     Page: 5    Filed: 06/14/2022




 CARTER   v. DEFENSE                                        5



 receive notice to telework until February 3, 2021, as “in-
 credible.” Id. at 11. The Board found that it was “highly
 improbable” that Ms. Carter did not receive any of Mr. Wal-
 ters many communications about the telework require-
 ment via memorandum, phone calls, and email “as she had
 no problem communicating with him using these methods
 prior to December 8, 2020.” Id. at 11–12. Instead, the
 Board found it was “probable that [Ms. Carter] simply re-
 fused to engage in any further conversations or communi-
 cations with [Mr. Walters] regarding telework.” Id.
     The Board then concluded that Defense established the
 requisite nexus between Ms. Carter’s actions and efficiency
 of service. Id. at 17. The Board reasoned that her AWOL
 status, which “by its very nature, disrupts the efficiency of
 the service,” and “failure to follow instructions affect[ed]
 the agency’s ability to carry out its mission.” Id. Lastly,
 the Board reviewed Defense’s consideration of the Douglas
 factors, 6 and concluded that Defense did not abuse its dis-
 cretion in removing her from federal service as the penalty
 for her conduct. Id. at 18–19. The Board, therefore, af-
 firmed Ms. Carter’s removal. Id.
    This appeal followed. We have jurisdiction pursuant to
 5 U.S.C. § 7703(b)(1)(A) and 28 U.S.C. § 1295(a)(9).
                         DISCUSSION
                              A
     Our review of Board decisions is limited. Whiteman v.
 Dep’t of Transp., 688 F.3d 1336, 1340 (Fed. Cir. 2012). A
 final decision by the Board must be affirmed unless it is
 “(1) arbitrary, capricious, an abuse of discretion, or



     6   “Douglas factors” refers to the twelve factors artic-
 ulated in Douglas v. Veterans Admin., 5 M.S.P.B. 313
 (1981), for an agency to consider when determining
 whether a penalty is appropriate.
Case: 22-1305    Document: 33      Page: 6     Filed: 06/14/2022




 6                                           CARTER   v. DEFENSE



 otherwise not in accordance with law; (2) obtained without
 procedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.”
 5 U.S.C. § 7703(c); see also Bannister v. Dep’t of Veterans
 Affs., 26 F.4th 1340, 1342 (Fed. Cir. 2022). We review the
 Board’s legal determinations de novo and its factual find-
 ings for substantial evidence. Archuleta v. Hopper, 786
 F.3d 1340, 1346 (Fed. Cir. 2015).
      An agency must establish three things when it takes
 an adverse action against an employee: (1) that, by a pre-
 ponderance of the evidence, the charged conduct occurred;
 (2) that there is a nexus between the conduct and efficiency
 of the service; and (3) that the penalty imposed was reason-
 able. Bryant v. Nat’l Sci. Found., 105 F.3d 1414, 1416 (Fed.
 Cir. 1997).
                              B
      Ms. Carter contends that Defense lacked legal author-
 ity to remove her for being AWOL from telework duty or
 for failing to follow instructions to telework because, under
 the Telework Enhancement Act, 5 U.S.C. §§ 6501 et seq.
 (TEA), she was not eligible for and could not be compelled
 to telework. Pet. Br. at 9, 11–14. We disagree.
     The TEA requires government agencies to establish
 telework policies, determine telework eligibility, notify
 agency employees of their eligibility, provide teleworking
 training to eligible employees, and treat teleworkers no dif-
 ferently than non-teleworkers. See 5 U.S.C. §§ 6502(a),
 6503(a). Before eligible employees participate in telework,
 the agency must enter into a written telework agreement
 with the eligible employee that “outlines the specific work
 arrangement that is agreed to.” Id. § 6502(b). Such tele-
 working policies and agreements notwithstanding, the
 TEA also requires agencies to “incorporate telework into
 the continuity of operations plan of that agency,” id.
 § 6504(d)(1), “supersed[ing] any telework policy” “during
Case: 22-1305     Document: 33     Page: 7    Filed: 06/14/2022




 CARTER   v. DEFENSE                                         7



 any period that an executive agency is operating under a
 continuity of operations plan,” id. § 6504(d)(2).
      The Board correctly noted that, under established De-
 fense policy, Defense employees typically cannot be ordered
 to telework unless their duties are designated mission-crit-
 ical. Board Decision at 9; see also Appx. 150, Dep’t of De-
 fense, Instruction 1035.01, Telework Policy, Enclosure 3
 § 2(f) (Apr. 7, 2020) (Telework Policy) (“Although use of tel-
 ework is encouraged, employees cannot be ordered to tele-
 work, unless the employee’s duties are designated as
 mission-critical and the employee is required to report to
 an alternative worksite or the employee’s telework agree-
 ment addresses this requirement.”); U.S. Off. of Pers.
 Mgmt., 2021 Guide to Telework and Remote Work in the
 Federal Government, at 14 (Nov. 2021) (“[T]he Act does not
 obligate an employee to participate in an agency telework
 program. Accordingly, employee participation in a tele-
 work program is voluntary.”).
     Although Ms. Carter’s duties were not designated mis-
 sion-critical, the Board correctly found that, in light of the
 novel coronavirus pandemic, Defense had authority to re-
 quire her to telework pursuant to its continuity of opera-
 tion (COOP) policies. Board Decision at 10–11, 16.
 Defense’s COOP policies “supersede the telework policy”
 and provide that employees not normally eligible for tele-
 work may nonetheless be required to telework during a
 pandemic:
     Employees who are telework-ready (i.e., approved
     and equipped for routine or situational telework)
     who are not able to report to their assigned office
     location due to a government closure from a natural
     or manmade emergency event (e.g., snow emer-
     gency, flood, hurricane, earthquake, wild fire, act
     of terrorism, pandemic) will telework each regu-
     larly scheduled work day during the emergency sit-
     uation. Contingent upon supervisory approval,
Case: 22-1305     Document: 33     Page: 8     Filed: 06/14/2022




 8                                           CARTER   v. DEFENSE



     telework-ready employees may telework when gov-
     ernment offices are open with the option for un-
     scheduled telework when weather conditions make
     commuting hazardous, or similar circumstances
     compromise employee safety. During any period
     that a WHS-serviced Component is operating un-
     der the COOP plan, that plan will supersede the tel-
     ework policy and the provisions of the telework
     agreement.
                             ***
     In the event of a pandemic health crisis, employees
     with COOP responsibilities, Service members, and
     employees who do not have COOP responsibilities
     but are trained and equipped to telework may be
     asked to telework to prevent the spread of germs.
     These employees or Service members should tele-
     work on a regular basis to ensure their proficiency
     and telework’s effectiveness in continuing opera-
     tions. Employees or Service members in positions
     not typically eligible for telework should telework on
     a situational basis when feasible.
 Dep’t of Defense, Dir. of Admin. & Mgmt., Admin. Instruc-
 tion 117, Telework Program, Enclosure 3 §§ 8(f), (g)(3)
 (Mar. 31, 2015) (emphasis added); see also Appx. 157–58,
 Telework Policy, Enclosure 3 § 3(i)(1)–(2) (“During any pe-
 riod that a Component is operating under the COOP plan,
 that plan shall supersede the telework policy and the pro-
 visions of the telework agreement. . . . In the event of a
 pandemic health crisis, . . . . Employees or Service mem-
 bers in positions not typically eligible for telework should
 telework on a situational basis when feasible.”). Ms. Carter
 admits that the novel coronavirus pandemic affected De-
 fense’s operations, Pet. Br. at 27, and she does not chal-
 lenge the validity of Defense’s COOP policies regarding
 emergency telework. Moreover, Defense’s COOP policies
 are consistent with § 6504(d)(1) and (2) of the TEA.
Case: 22-1305     Document: 33      Page: 9    Filed: 06/14/2022




 CARTER   v. DEFENSE                                          9



      The Board further observed that, consistent with
 agency policy, Defense initiated a continuity of operations
 plan in response to the novel coronavirus pandemic and
 provided Ms. Carter with the necessary equipment (i.e.,
 laptop) and opportunities for training to work from her
 home (i.e., an approved location for Ms. Carter to perform
 work) so that she could telework on a situational basis. See
 Board Decision at 8–10, 16; see also Appx. 78–93;
 Appx. 168–69. After many months passed in which Ms.
 Carter declined requests to consider teleworking, she was
 instructed to commence telework on January 4, 2021,
 Appx. 119, and there is no dispute that she refused to and
 did not do so until February 4, 2021, Appx. 105. In view of
 this evidence, the Board’s finding that Defense demon-
 strated by preponderance of evidence that Ms. Carter was
 AWOL from January 4 through February 3, 2021, and
 failed to follow instructions to report for telework duty was
 not arbitrary, capricious, an abuse of discretion, or other-
 wise not in accordance with law.
     Regarding nexus, our review is limited by statute to
 whether the Board’s affirmance meets the statutory crite-
 ria. 5 U.S.C. § 7703(c). We hold in this case that it does.
      An employee’s AWOL status, “by its very nature, dis-
 rupts the efficiency of the service,” and is therefore a proper
 basis for removal. See Davis v. Veterans Admin., 792 F.2d
 1111, 1113 (Fed. Cir. 1986) (holding that “any sustained
 charge of AWOL is inherently connected to the efficiency of
 the service”); see also Bryant, 105 F.3d at 1417 (noting that,
 since Davis, “both this court and the Board have routinely
 held that the nexus between the charged offense and the
 efficiency of the service is automatic when the charged of-
 fense is AWOL”). Additionally, there is a direct relation-
 ship between service efficiency and an agency’s rules and
 regulations regarding attendance and authorized absences
 because an employee’s failure to follow such instructions
 inherently affects the agency’s ability to carry out its mis-
 sion. Accordingly, the Board did not err in concluding that
Case: 22-1305    Document: 33      Page: 10    Filed: 06/14/2022




 10                                         CARTER   v. DEFENSE



 Defense established the requisite nexus between Ms.
 Carter’s AWOL and failure to follow actions and the effi-
 ciency of the service. Board Decision at 17.
      Lastly, we are satisfied that the removal penalty se-
 lected by Defense, as affirmed by the Board, was supported
 by substantial evidence and was not an abuse of discretion
 or violation of law. The record in this case establishes that
 both Defense and the Board properly considered the rele-
 vant aggravating factors based on Ms. Carter’s failure to
 report for telework duty and mitigating factors based on
 her prior, satisfactory performance record. Board Decision
 at 18–19; Appx. 226 (Defense’s consideration of Douglas
 factors). Moreover, Defense specifically “considered the
 consistency of the penalty with that imposed upon other
 employees for the same offense and the adequacy of alter-
 native sanctions to deter future misconduct,” noting that
 “[o]ther employees have been removed for AWOL and Fail-
 ure or Delay in Carrying Out Written Regulations, Orders,
 Rules, Procedures, or Instructions.” Appx. 226. In view of
 this evidence, we cannot say that the Ms. Carter’s removal
 is so “outrageously disproportionate” to the offense as to
 constitute an abuse of discretion or violation of law. See
 Yeschick v. Dep’t of Transp., 801 F.2d 383, 384–85 (Fed.
 Cir. 1986).
                               C
     Ms. Carter also argues that Defense failed to provide
 advance notice of disciplinary action pursuant to 5 U.S.C.
 § 7513(b)(1). Pet. Br. at 6–7, 9–10, 15–16. We disagree.
     Pursuant to § 7513(b)(1), “[a]n employee against whom
 an action is proposed is entitled to” inter alia “at least 30
 days’ advance written notice.” Since Ms. Carter received
 Defense’s Notice of Proposed Removal on April 7, 2021, De-
 fense did not issue its final decision until May 24, 2021, and
 her removal was not effective until June 4, 2021, she re-
 ceived the required 30 days’ advance notice. Appx. 214;
Case: 22-1305    Document: 33   Page: 11    Filed: 06/14/2022




 CARTER   v. DEFENSE                                    11



 Appx. 243. We therefore reject petitioner’s procedural ar-
 gument.
                       CONCLUSION
     We have considered Ms. Carter’s remaining arguments
 and do not find them persuasive. For the foregoing rea-
 sons, the Board did not err in affirming Defense’s removal
 action against Ms. Carter. Accordingly, we affirm the
 Board’s decision.
                       AFFIRMED
                          COSTS
 No costs.